 Case 8:21-cv-00544-CEH-CPT Document 7 Filed 03/26/21 Page 1 of 7 PageID 26




                                IN THE U.S. DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA

 GREENBOX POS, a Nevada Corporation,

            Plaintiff,                                    CASE NO.: 8:21-cv-0544-CEH-CPT

 v.

 A.M.P. OF FLORIDA INC., a Florida
 Corporation,

        Defendant.
                                                   /


                   PLAINTIFF’S AMENDED COMPLAINT FOR DAMAGES

       The Plaintiff, GREENBOX POS (“Plaintiff” or “Greenbox”), sues the Defendant, A.M.P.

OF FLORIDA INC. (“AMP Florida”), and allege as follows:

      JURISDICTIONAL STATEMENT AND IDENTIFICATION OF THE PARTIES

       1.        This is an action for damages that exceed SEVENTY-FIVE THOUSAND

($75,000.00) DOLLARS, with respect to each Defendant, exclusive of interest and costs.

       2.        Plaintiff, GREENBOX POS is a Nevada Corporation with its Principal Place of

Business in San Diego County, California.

       3.        Defendant, A.M.P. OF FLORIDA INC., is a Florida Corporation with its Principal

Place of Business in Pasco County, Florida.

       4.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 under diversity of citizenship.

       5.        All actions alleged herein that were taken by Plaintiff and/or Defendant occurred

in Pasco County, Florida.

       6.        This Court has jurisdiction over the parties to this action.

       7.        Venue is proper before this Court.



                                                                                        Page 1 of 7
 Case 8:21-cv-00544-CEH-CPT Document 7 Filed 03/26/21 Page 2 of 7 PageID 27




              COMPLIANCE WITH CONDITIONS PRECEDENT GENERALLY

        8.       Plaintiff has complied with conditions precedent to the bringing of this action, or

such conditions precedent have otherwise occurred, been performed, or been waived.

                        FACTS GIVING RISE TO CAUSE OF ACTION

        9.       Plaintiff, Greenbox, is a groundbreaking technology company that builds

customized payment solutions for a variety of industries.

        10.      Greenbox has developed substantial technology related to payment processing

solutions, including Point of Sale software and hardware solutions, as well as deposit, cash and E-

wallet management.

        11.      Defendant, AMP Florida, is in the business of being a merchant account holder,

accepting third party payments from others.

        12.      In or about July of 2019, Plaintiff, Greenbox, entered into an oral agreement with

Defendant, AMP Florida, the terms and conditions of which were as follows:

              a. Greenbox would make its E-wallet management technology available to AMP

                 Florida;

              b. AMP Florida would then collect third party payments, utilizing Greenbox’s E-wallet

                 management technology;

              c. AMP Florida would retain a certain amount (commission) associated with each

                 processed payment. That commission was equal to one-half of one percent (.5%) of

                 the total transaction amount; and

              d. AMP Florida was supposed to remit the remaining transaction amount to Greenbox

                 associated with each processed payment.

        13.      Plaintiff fulfilled all of its obligations under its oral agreement with AMP Florida, or

stood at all material times ready to fulfill such obligations.



                                                                                            Page 2 of 7
 Case 8:21-cv-00544-CEH-CPT Document 7 Filed 03/26/21 Page 3 of 7 PageID 28




        14.    In or around August of 2019, the relationship between Greenbox and AMP Florida

began to sour. By that time, in excess of $4,500,000.00 of transactions had been processed.

        15.    Defendant, AMP Florida, has unlawfully withheld $86,000.00 that is the property

of Plaintiff, Greenbox.

        16.    Defendant, AMP Florida, has refused to relinquish these funds ($86,000.00) to

Plaintiff, Greenbox, despite demand that AMP Florida relinquish such funds and AMP Florida

having no legal entitlement to retain such funds.

        17.    Interest is due in this instance from Defendant, AMP Florida, at a rate equal to at

least the statutory rate. Through September 30, 2020, interest has accrued in approximate amount

of $6,093.39. Interest will continue to accrue all the way through judgment.

                    COMPLIANCE WITH CONDITIONS PRECEDENT
                    AND FLORIDA STATUTE § 772.11, SPECIFICALLY

        18.    Defendant, AMP Florida was served with a Notice and Demand Letter, pursuant to

and compliant with the requirements set forth in Florida Statutes Section 772.11, on November 16,

2020.

        19.    The Notice and Demand Letter to AMP Florida is attached hereto as Exhibit “A.”

        20.    Defendant, AMP Florida, failed to comply with the Notice and Demand Letter that

was sent to them.

        21.    Thus, with respect to Plaintiff’s claims for Civil Theft under Florida Statutes Section

772.11, Plaintiff has complied with all conditions precedent.

                          COUNT I – BREACH OF ORAL CONTRACT
        The Plaintiff adopts and realleges paragraphs 1 through 17 above and further alleges:

        22.    Plaintiff and Defendant AMP Florida entered into an oral agreement regarding the

use of Plaintiff’s E-Wallet management technology to assist Defendant AMP Florida to Process

certain transactions for the benefit of both parties.


                                                                                          Page 3 of 7
 Case 8:21-cv-00544-CEH-CPT Document 7 Filed 03/26/21 Page 4 of 7 PageID 29




       23.      Plaintiff performed, or stood ready at all material times to perform, its obligations

under the oral agreement.

       24.      Defendant, AMP Florida, has breached the oral agreement by not compensating

Plaintiff the agreed upon amount of $86,000.00 for transactions that were processed by Defendant

AMP Florida using Plaintiff’s E-Wallet management technology.

       25.      Defendant’s breach has caused Plaintiff damages.

       WHEREFORE, Plaintiff, GREENBOX POS, seeks an order and judgment requiring

Defendant, A.M.P. OF FLORIDA INC. to pay Plaintiff compensatory damages, plus pre-judgment

interest, costs, and such other relief as this Honorable Court deems proper for Defendant’s

breaches.

                                  COUNT II – CONVERSION
       The Plaintiff adopts and realleges paragraphs 1 through 11 above and further alleges:
       26.      Defendant, AMP Florida, has possession of $86,000.00 of funds.

       27.      Defendant, AMP Florida, came into possession of these funds in connection with

business dealings between it and Plaintiff, Greenbox, whereby:

       a. Greenbox would make its E-wallet management technology available to AMP Florida;

       b. AMP Florida would then collect third party payments, utilizing Greenbox’s E-wallet

             management technology;

       c. AMP Florida would retain a certain amount (commission) associated with each processed

             payment. That commission was equal to one-half of one percent (.5%) of the total

             transaction amount; and

             d. AMP Florida was supposed to remit the remaining transaction amount to Greenbox

                associated with each processed payment.

       28.      These funds are identifiable and belong to Plaintiff. In connection therewith, and

not necessarily by way of limitation:


                                                                                         Page 4 of 7
 Case 8:21-cv-00544-CEH-CPT Document 7 Filed 03/26/21 Page 5 of 7 PageID 30




              a. They are funds resulting from specific transactions that were processed by

                 Defendant, AMP Florida, using Plaintiff’s E-Wallet management technology;

              b. The funds were delivered to Defendant, AMP Florida, for the specific purpose of

                 payment of such funds, less only the Defendant’s commission, to Plaintiff;

              c. The funds were to be maintained in a dedicated account for purposes of receiving

                 funds involving the transactions between Defendant, AMP Florida, and the Plaintiff

                 and were not to be comingled with other funds; and/or

              d. Defendant, AMP Florida, had an obligation to keep the specific funds intact or to

                 deliver a specific fund of money to the Plaintiff.

        29.      Defendant, AMP Florida, has no legal right to these funds.

        30.      Plaintiff has demanded return of these funds to it, to no avail.

        31.      Defendant, AMP Florida, has wrongfully exercised dominion or control over the

funds belonging to Plaintiff, Greenbox.

        32.      Defendant, AMP Florida, has wrongfully refused to relinquish these funds to the

Plaintiff, despite Plaintiff’s legal right to the receipt of same.

        33.      Defendant’s actions have caused Plaintiff damages.

        WHEREFORE, Plaintiff, GREENBOX POS, seeks an order and judgment requiring

Defendant, A.M.P. OF FLORIDA INC., to pay Plaintiff compensatory damages, plus pre-

judgment interest, costs, and such other relief as this Honorable Court deems proper for

Defendant’s actions.

                                    COUNT III - CIVIL THEFT

        The Plaintiff adopts and realleges paragraphs 1 through 11, as well as paragraphs 18

through 21, and paragraphs 26 through 33, above and further alleges:

        34.      Defendant, AMP Florida, has knowingly obtained or used $86,000.00 of money



                                                                                         Page 5 of 7
 Case 8:21-cv-00544-CEH-CPT Document 7 Filed 03/26/21 Page 6 of 7 PageID 31




belonging to Plaintiff through the act of conversion.

        35.     Defendant, AMP Florida, intended to permanently deprive Plaintiff of $86,000.00

through its actions.

        36.     Defendant AMP Florida’s, actions constitute an unlawful theft of Plaintiff’s property

in violation of Florida Statutes Section 812.014.

        37.     Plaintiff, through counsel, sent a statutory letter pursuant to Section 772.11, Fla.

Stat. demanding that Defendant, AMP Florida, pay treble damages in the amount of $258,000.00

to Plaintiff in accordance with said statute.

        38.     To date, Defendant AMP Florida has failed to pay Plaintiff any of the monies

demanded in the statutory letter.

        WHEREFORE, Plaintiff, GREENBOX POS, seeks an order and judgment requiring

Defendant, A.M.P. OF FLORIDA INC. to pay Plaintiff compensatory damages, including treble

damages, plus pre-judgment interest and reasonable attorneys’ fees and costs, pursuant to Section

772.11, Fla. Stat., and such other relief as this Honorable Court deems proper.




                       [THIS SPACE INTENTIONALLY LEFT BLANK]




                                                                                         Page 6 of 7
 Case 8:21-cv-00544-CEH-CPT Document 7 Filed 03/26/21 Page 7 of 7 PageID 32




                                      DEMAND FOR JURY TRIAL

        The Plaintiff, GREENBOX POS, in the above styled cause hereby demands a trial by jury of

all of the issues triable by right.

DATED: March 26, 2021.

                                                By: /s/ Andrew M. Feldman
                                                   Andrew M. Feldman, Esquire
                                                   Florida Bar No.: 161969
                                                   FELDMAN LAW
                                                   ATTORNEY FOR PLAINTIFF
                                                   9100 S. Dadeland Blvd., Ste. 1500
                                                   Miami, FL 33156
                                                   Telephone: (305) 445-2005
                                                   AFeldman@FeldmanLawOffices.com




                                                                                    Page 7 of 7
